                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SANDRA KAY LEASURE,

               Plaintiff,

       vs.                                                   Civ. No. 19-332 SCY

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.

                  ORDER GRANTING MOTION FOR ATTORNEY FEES

       THIS MATTER comes before the Court on Plaintiff’s Motion For Order Authorizing

Attorney Fees Pursuant To 42 U.S.C. § 406(b) And Supporting Memorandum, filed June 8,

2021. Doc. 27. The Commissioner indicates he is not a party to § 406(b) fee awards and takes no

position on this petition. Doc. 29; see Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002) (the

Commissioner “has no direct financial stake in the answer to the § 406(b) question; instead, []he

plays a part in the fee determination resembling that of a trustee for the claimants”). Having

considered the Motion and the relevant law, the Court GRANTS Plaintiff’s Motion.

                                        BACKGROUND

       Sandra Kay Leasure instituted an action in this Court seeking judicial review of her

denied disability claim. Doc. 1. By stipulation of the parties, the Court reversed and remanded to

the Social Security Administration for a rehearing. Docs. 24 & 25. Counsel did not request EAJA

fees. On September 22, 2020, an Administrative Law Judge (“ALJ”) issued a final administrative

decision, which was fully favorable to Ms. Leasure. Doc. 27-1 at 4-8. On January 25, 2021 the

ALJ issued an amended notice of decision correcting a date. Id. at 11-20. On November 3, 2020,

the Agency sent a Notice of Award calculating Ms. Leasure’s past-due benefit amounts. Id. at
21-23. The Agency noted that it was withholding $6,000, in order to pay for lawyer’s fees. Id. at

22. Counsel represents that the Agency paid this amount to counsel for successful work

performed before the agency. Doc. 27 at 5. Subsequently, on May 16, 2021, the Agency advised

Ms. Leasure that an additional $4,824 was being withheld from her past-due benefits for

attorney’s fees. Doc. 27-1 at 24.

       Ms. Leasuer’s attorneys, Michael Armstrong Law Office, LLC, now seek $4,824 in

attorneys’ fees pursuant to 42 U.S.C. § 406(b)(1), and argue that this is within the 25% of

past-due benefits statutorily authorized for attorneys’ fees for representation in court

proceedings, represents a fair hourly fee, and is justified by the time expended on this case and

the skill of the attorneys. Doc. 27.

                                       LEGAL STANDARD

       Attorneys’ fees may be deducted from a successful social security claimant’s award of

past-due benefits. Separate subsections of 42 U.S.C. § 406 authorize fee awards for

representation before the Agency and in court, allowing attorneys to receive fees for their work

in both settings. See 42 U.S.C. § 406(a), (b).

       For representation in the administrative proceedings, the statute permits an attorney to

file a fee petition or a fee agreement with the agency “whenever the Commissioner . . . makes a

determination favorable to the claimant.” 42 U.S.C. § 406(a). Attorneys may currently receive a

maximum award of the lesser of $6,000 or 25% of the past-due benefits. 42 U.S.C.

§ 406(a)(2)(A); see Gisbrecht, 535 U.S. at 794 (explaining the fee petition process).1




1
  Although the statute initially set a maximum amount of $4,000, it also gave the Commissioner
the authority to increase this amount. 42 U.S.C. § 406(a)(2)(A). Effective June 22, 2009, the
Commissioner increased the maximum amount to $6,000. Maximum Dollar Limit in the Fee
Agreement Process, 74 Fed. Reg. 6080 (Feb. 4, 2009).


                                                  2
       For representation in court proceedings, courts may award fees under § 406(b) when, as

in this case, “the court remands a . . . case for further proceedings and the Commissioner

ultimately determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493, 496 (10th Cir. 2006). The statute limits a fee award for representation

before a court to 25% of the claimant’s past-due benefits. 42 U.S.C. § 406(b)(1)(A). Separate

awards of attorney fees for representation before the Agency and in court—for example, fees

pursuant to § 406(b) or the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412—are not

limited to an aggregate of 25% of past-due benefits. Wrenn v. Astrue, 525 F.3d 931, 936-38 (10th

Cir. 2008). However, if fees are awarded under both EAJA and § 406(b), the attorney must

refund the lesser award to the claimant. McGraw, 450 F.3d at 497 n.2 (10th Cir. 2006). If the

available agency withholding is less than the amount awarded to counsel under § 406(b), counsel

must look to the claimant rather than the agency to recover the difference. See Wrenn ex rel.

Wrenn v. Astrue, 525 F.3d 931, 933 (10th Cir. 2008).

       While § 406(b) permits contingency fee agreements, it requires the reviewing court to act

as “an independent check” to ensure that fees awarded pursuant to such agreements are

reasonable. Gisbrecht, 535 U.S. at 807. Fee agreements are flatly unenforceable to the extent that

they provide for fees exceeding 25% of past-due benefits, but fees may be unreasonable even if

they fall below this number, and there is no presumption that fees equating to 25% of past-due

benefits are reasonable. Id. at 807 n.17. The attorney seeking fees bears the burden of

demonstrating the reasonableness of the fee. Id. at 807.

       The reasonableness determination is “based on the character of the representation and the

results the representative achieved.” Id. at 808. If the attorney is responsible for delay, the fee

may be reduced so that the attorney does not profit from the accumulation of benefits while the




                                                  3
case was pending in court. Id. Such a reduction also protects the claimant, as fees paid under

§ 406(b) are taken from, and not in addition to, the total of past-due benefits. 42 U.S.C.

§ 406(b)(1)(A). The fee may also be reduced if the benefits are large in comparison to the

amount of time spent on the case. Gisbrecht, 535 U.S. at 808. A court may require the claimant’s

attorney to submit a record of the hours spent representing the claimant and a statement of the

lawyer’s normal hourly billing rate for noncontingent-fee cases. Id.

       The statute does not contain a time limit for fee requests. However, the Tenth Circuit has

held that a request “should be filed within a reasonable time of the Commissioner’s decision

awarding benefits.” McGraw, 450 F.3d at 505.

                           REASONBLENESS DETERMINATION

       Counsel’s fee request is reasonable. First, although counsel does not specifically address

the issue of timeliness, the Court finds that counsel filed the fee request within a reasonable time,

a few weeks after the Notice of Award dated May 16, 2021. There is no evidence that counsel

delayed in the proceedings before this Court. Further, counsel’s representation was more than

adequate and yielded a fully favorable decision from the agency. Finally, counsel’s fee request is

not disproportionately large in comparison to the amount of time spent on the case. Counsel

represents they spent 22.6 hours on Ms. Leasure’s case in federal court, which translates into an

hourly rate of $213.45. Doc. 27 at 4. The Court finds this rate is eminently reasonable, and

within the rate the Court would normally award for hourly work. In addition, the Court is

appreciative of the high risk involved in Social Security litigation for plaintiffs’ counsel in

general, recognizes that the field is highly specialized, and finds that the number of hours spent

on this case is due to the efficiency, skill, and experience of Ms. Leasure’s attorneys. Thus, my

independent check finds the requested award to be both appropriate and reasonable.




                                                  4
       IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED. The Court

hereby authorizes $4,824 in attorney fees for legal services rendered in the United States District

Court, payable to Michael Armstrong Law Office, LLC, to be paid from the claimant’s past-due

benefits.



                                              _________________________________________
                                              STEVEN C. YARBROUGH
                                              United States Magistrate Judge
                                              Presiding by consent




                                                 5
